DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021, February 3, 2021, and July 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0037660 to Fairhurst in view of US PGPub 2014/0330817 to Eleftheriou et al. (“Eleftheriou”) and further in view of US 8,533,393 to Cote et al. (“Cote”).
Regarding claim 1, Fairhurst discloses a method, comprising:
receiving indications of a minimum retention time in a cache for a first plurality of tracks, wherein no indications of a minimum retention time in the cache are received for a second plurality of tracks (see paragraphs 37, 38, and 44; a line may be provided with a minimum retention time, this implies that a different line may not be provided with a minimum retention time or a retention time of zero).
Fairhurst does not disclose receiving indications of a maximum retention time. Eleftheriou discloses a cache system wherein certain cached data can be assigned a maximum retention after which the data is evicted (see paragraph 114 of Eleftheriou). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to combine the maximum retention time teaching of Eleftheriou with the cache system of Fairhurst in order to prevent infinite residence of data in the cache memory.
	Fairhurst does not disclose demoting, by a cache management application, a track of the first plurality of tracks from the cache even if the track has not been in the cache for a time that exceeds the minimum retention time, in response to predetermined conditions being satisfied. Cote discloses demoting data in a cache once an eviction threshold has been reached (see col. 2, lines 10-18 of Cote). In particular, Cote discloses that a time-based eviction policy alone is not adequate to address instances when storage space runs out (see col. 1, lines 29-37). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to demote data once a capacity threshold has been reached even if the track has not been in the cache for a time that exceeds the minimum retention time in order to ensure that a certain minimum amount of cache capacity is available for new cached data. It 
Regarding claim 31, the combination of Fairhust, Eleftheriou, and Cote renders obvious a system, comprising:
a memory (main memory 1002, see fig. 1 of Eleftheriou); and
a processor coupled to the memory (CPU 1000, see fig. 1 of Eleftheriou), wherein the processor performs the operations of the method of claim 25.
Regarding claim 37, the combination of Fairhurst, Eleftheriou, and Cote renders obvious a computer program product comprising computer readable having code for performing the method of claim 25.
Regarding claims 26, 32, and 38, the combination of Fairhust, Eleftheriou, and Cote renders obvious the method, system, computer program product, and storage controller further comprising demoting a track of the second plurality of tracks from the cache, in response to determining that the track of the second plurality of tracks is a LRU track in the LRU list (see paragraphs 38 and 19 of Fairhurst, if no minimum time is assigned or the minimum is 0, the location is always available for eviction by LRU).
Regarding claims 27, 33, and 39, the combination of Fairhurst, Eleftheriou, and Cote renders obvious the method, system, computer program product, and storage controller wherein the minimum retention time is indicative of a preference of a host application to maintain the first plurality of tracks in the cache for at least the minimum retention time (see paragraph 40 of Fairhurst, the cache controller accepts command configuring for a long lock-time or a short lock-time), and wherein the maximum retention time is indicative of a preference of the host application to maintain the first plurality of tracks 
Regarding claims 28, 34, and 40, the combination of Fairhurst, Eleftheriou, and Cote renders obvious the method, system, computer program product, and storage controller wherein the cache management application performs a LRU based replacement of tracks in the cache (see paragraph 19 of Fairhurst, LRU is a commonly used cache replacement method), and wherein the cache management application performs an attempt to satisfy the preference of the host application to maintain the first plurality of tracks in the cache for at least the minimum retention time while performing the LRU based replacement of tracks in the cache (see paragraph 44 of Fairhurst).
Regarding claims 29, 30, 35, 36, 41 and 42, the combination of Fairhurst, Eleftheriou, and Cote renders obvious the method, system, computer program product, and storage controller wherein the cache management application retains the first plurality of tracks in the cache for no more than the maximum retention time while performing the LRU based replacement of tracks in the cache (see paragraph 114 of Eleftheriou).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132